By the Court. Bronson, J.
Although the plea was informal, it was not a nullity. Dale v. Beer, 7 East. 335. It should have been returned, or the defendant’s attorney should have been informed that it was not regarded as sufficient.
*681I shall give no costs of the motion, because the defendant’s papers are stuffed with unnecessary mattei. Both parties must have expected to get costs, for the papers on each side contain •copies of the pleadings at large, which were wholly unnecessary. In such cases we give no costs.
Motion granted.